PER CURIAM.
Appellant sued his wife for divorce, charging adultery. She counterclaimed for divorce alleging extreme cruelty. The case was tried by the chancellor who found the plaintiff’s charge of adultery against the wife was not proved, and dismissed the complaint. The decree then granted a divorce to the wife on her counterclaim, and reserved jurisdiction to rule later on her alimony request.
On the husband’s appeal the determinative question is whether the chancellor’s finding, that the plaintiff failed to prove the material allegations of his complaint by which he charged the wife with adultery, is supported by the evidence. No useful purpose would be served by detailing the evidence submitted against the wife in support of the husband’s charge of adultery, or by reciting here the elaborate stories related by the wife and her alleged paramour in explanation or excuse of such charges. The chancellor appears to have assigned credibility to the latter, rather than to the former. His ruling was supported by competent evidence. “It is well established that where the evidence on an issue is in conflict, this court will not disturb the ruling of the trial court if there is competent substantial evidence to sustain its finding. * * * ” Trobaugh v. Trobaugh, Fla.1955, 81 So.2d 629.
Accordingly, the decree appealed from is affirmed.
HORTON, C. J., and CARROLL, CHAS., J., concur.
PEARSON, J., dissents.